780 N.W.2d 292 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Raymond HARDAWAY, Defendant-Appellant.
Docket No. 140124. COA No. 284980.
Supreme Court of Michigan.
March 31, 2010.

Order
On order of the Court, the application for leave to appeal the September 17, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The denial is without prejudice to the defendant's right to file a motion for relief from judgment pursuant to MCR 6.500 et seq. that may include the issue of whether, in light of the complainant's affidavit recanting her trial testimony, he is entitled to an evidentiary hearing or some other relief.